SUPPLEMENT DATED JANUARY 24, 2014 TO THE PROSPECTUS DATED JULY 22, 2013, AS AMENDED NOVEMBER 25, 2013 Arden Sage Triton Fund, L.L.C. (the “Fund”) Effective immediately, the following wire and mailing instructions for investors replace the instructions set forth on page B-ii of Appendix B to the Fund’s Prospectus. Wire Instructions for Investors Northern Trust International Banking Corp. New York, NY ABA:026-001-122 Account #11107020010 Swift Code:CNORUS33 Mailing Instructions for Investors Please mail completed form to: Via Regular Mail: Arden Sage Funds c/o UMB Fund Services PO BOX 2175 Milwaukee, WI 53201-2175 Fax: (816) 860-3140 Via Express Mail: Arden Sage Funds c/o UMB Fund Services ichigan St Milwaukee, WI 53233 Fax: (816) 860-3140 Please retain this Supplement for future reference.
